Citation Nr: 1243216	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (diagnosed as carpal tunnel syndrome), to include as caused or aggravated by service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as caused or aggravated by service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as caused or aggravated by service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1968 until August 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, the RO denied service connection for hypertension and peripheral neuropathy of the bilateral upper and lower extremities. This claim has since been transferred to the RO in Portland, Oregon.  

The Veteran and his spouse appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012.  

Since the March 2010 statement of the case, the Veteran has submitted additional private medical records to VA.  However, he waived RO consideration of those documents in March 2012.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected diabetes mellitus has caused or aggravated his claimed peripheral neuropathy of the upper extremities and lower extremities, as well as his hypertension.  

In regards to the peripheral neuropathy claim for the upper and lower extremities, the Veteran received private treatment at Kaiser Permanente.  He initially complained of pain in the left shoulder, with numbness radiating down the left arm and received a diagnosis of impingement syndrome involving the rotator cuff and acromioclavicular joint disease, post traumatic strain of the acromioclavicular joint, in May 1994.  In March 1997, he was diagnosed with left side neurogenic thoracic outlet syndrome and dysfunction of the left third finger, etiology unclear.  In May 1999, he reported having bilateral arm and shoulder numbness.  The examiner found mild "consider neurogenic thoracic outlet syndrome" and probable predisposing to above because of diabetic polyneuropathy, but also "consider other causes for polyneuropathy including thyroid disorder, monoclonal proteins".

In an October 2008 VA examination, the VA examiner found peripheral neuropathy, likely due to diabetes mellitus.  The examiner, however, also noted that neurological examination was normal, with the exception of decreased sensation in both feet and attenuated ankle jerk deep tendon reflexes suggestive of a length depended polyneuropathy, and was most likely related to diabetes mellitus.  

In contrast, the November 2009 VA examiner noted that a November 2009 nerve study showed no evidence of peripheral polyneuropathy.  The VA examiner also found leg symptoms of hyperesthesia related to venous varicosities, not diabetic neuropathy, and that leg muscle cramping was related to hypertension medications.  The examiner further noted that upper extremity symptoms were due to carpal tunnel syndrome and not diabetes mellitus; however, it was "likely aggravated by diabetes mellitus".  

More recent Kaiser records, including from June 2010 and July 2011, showed that evaluation of the protective sensation to the lower extremities was intact.  

In regards to the hypertension claim, private medical records include treatment records for essential hypertension.  

The November 2009 VA examiner found no evidence of diabetic nephropathy and did "not feel that essential hypertension...is due to diabetes mellitus, nor can I find any evidence that it is aggravated by it.  

In contrast, in an October 2009 letter, Dr. J. Alferes reported that the Veteran had hypertension, diabetes and erectile dysfunction, and that all those conditions were interrelated.  He opined that "diabetes accelerates atherosclerosis which contributes to hypertension".  In a March 2012 letter, Dr. J. Alferes reported that diabetes mellitus is indirectly affected by and "may contribute to his other medical problems...hypertension".  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Board finds that a new VA examination is necessary to determine whether the Veteran currently has peripheral neuropathy of the upper and/or lower extremities and/or hypertension that is etiologically related to his diabetes mellitus or aggravated by it, and if so to what extent it is aggravated by it.  

The Board also notes that the November 2009 VA examiner noted considering a nerve study from November 2009, performed at a VA medical center.  That record is not associated with the claims file.  The Board further notes that during his March 2012 Board hearing the Veteran reported receiving continual treatment from Kaiser Permanente.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should enlist the assistance of the Veteran to ascertain whether there any outstanding records of pertinent VA or private medical treatment exist for the claimed disorders.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including the November 2009 VA nerve study.  

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate diabetes mellitus examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed peripheral neuropathy of the upper extremities and/or lower extremities and/or hypertension, and his service-connected diabetes mellitus.  

Based on examination findings, including if appropriate nerve conduction or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have:

(1)  peripheral neuropathy of the right and/or left upper extremity?  If so, please clarify which extremity and the type of neuropthy.
      
(2)  peripheral neuropathy of the right and/or left lower extremity?  If so, please clarify which extremity and the type of neuropthy.

(3)  hypertension?  If so, please clarify the type of hypertension.

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed (1) peripheral neuropathy of the right and/or left upper extremity, (2) peripheral neuropathy of the right and/or left lower extremity, and/or (3) hypertension has been caused by the Veteran's service or his service-connected diabetes mellitus?  

c)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed (1) peripheral neuropathy of the right and/or left upper extremity, (2) peripheral neuropathy of the right and/or left lower extremity, and/or (3) hypertension has been aggravated by the Veteran's service-connected diabetes mellitus?  

If the VA examiner determines that any of the above listed disorders were aggravated by the service-connected diabetes mellitus beyond the natural progress of those disorder(s), the examiner should, if possible, opine as to the baseline level of severity of those disorder(s) prior to the aggravation and subsequently determine the severity of any increase due to diabetes mellitus as opposed to the natural progress of the disorder.  

For example, the VA examiner should determine whether the degree of increased symptomatology is 10 percent, 20 percent, or another interval above the baseline symptomatology for each disorder, after the effects of the service-connected diabetes mellitus is considered.  The increment should be identified and defined in terms of actual reported findings on examination.

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible

3.  When the development requested has been completed, the case should again be adjudicated by the RO/AMC on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


